department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list legenda taxpayer a ira b ira c financial_institution d bank e account f ira g ira h amount amount amount dear this letter is in response to a request for a letter_ruling dated supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code as the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira b and ira c iras b c totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to mistakes by bank e taxpayer a represents that in date she completed paperwork provided by bank e intending to transfer ras b c from financial_institution d to bank e taxpayer a received a check in amount from financial_institution d dated the check was made out directly to bank e as successor custodian for taxpayer a’s ira rollover’ taxpayer a delivered this direct rollover’ check to bank e to be deposited into an ira however on bank e deposited amount discovered in date when taxpayer a attempted to effectuate another rollover with an insurance_company bank e has provided documentation acknowledging the error in a non-ira cd account f the mistake was a representative of in date taxpayer a received a distribution of amount and placed amount in ira cds jra g and ira h iras g h and seeks a waiver on amount based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or - ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers _ sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the _ distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by bank e therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from iras b c provided all other requirements of sec_408 of the code except the 60-day requirement are met the deposit of amount into iras g h on of sec_408 of the code will be considered a rollover_contribution within the meaning no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact se t ep ra‘t1 address all correspondence to se t ep ra t1 at if you wish to inquire about please sincerely yours cootx a withers carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice _ boothsos department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list legend taxpayer a _ irab rag financial_institution d bank e account f - irag ira h amount amount amount dear ae l this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated september september and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code i the following facts and representations have been submitted u der penaity of perjury in support of the ruling requested _ re rn taxpayer a age represents that she received a distribution from ira b and -ira c iras b c totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed bys sec_408 _ was due to mistakes by bank e - taxpayer a represents that in date she completed paperwork provided by bank e intending to transfer iras b c from financial_institution d to bank e _ taxpayer a received a check in amount from financial_institution the check was made out directly to bank e as successqr custodian for taxpayer a’s ira rollover taxpayer a delivered this direct_rollover check to bank e to be deposited into an ira however on date a representative of - bank e deposited amount discovered in date when taxpayer a attempted to effectuate another rollover with an insurance_company bank e has provided documentation acknowledging the error in a non-ira cd account f the mistake was d-dated april in date taxpayer a received a distribution of amount amd placed amount in ira cds ira g and ira h iras g h and seeks a waiver on amount oo based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in code section respect to the distribution of amount d with sec_408 of the code provides that except as otherwise sec_408 any amount_paid or distributed out of an ira shall -gross income by the payee or distributee as the case may be in the manner provided under sec_72 of the code provided in be included in - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - a - i the entire amount received including money and any vy ott property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible _ on --in gross_income determined without regard to sec_408 at sec_408 of the code provides that sec_408 apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such does not fete receipt such individual received any other amount described in section d a i from an ira which was not includible in gross_income because of - the application of sec_408 sec_408 of the code provides a similar day rollover period for partial rollovers sec_408 of the code provides that the ‘secretary may waive the day requirement under sections d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal use of the amount distributed for example in the case of paymen by check whether the check was cashed and the time claps d since the distribution occurred error the - ode the information presented’ and the documentation submitted by taxpayer ais consistent with her assertion that-her failure to accomplish a timely rollover was - caused by an error committed by bank e therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from iras b c provided all other requirements of sec_408 of the code except the 60-day requirement are met the deposit of amount into iras g h on date will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the e taxpayer who requested it sec_6110 _ of the code provides that it may not be used or cited as precedent heen a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish fo inquire about this ruling please contact a o please se t ep ra t1 address all correspondence to se t ep ra at sincerely yours cota a jjthind carlton a watkins manager _ employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice a
